Title: To George Washington from Major Henry Lee, Jr., 26 August 1780
From: Lee, Henry Jr.
To: Washington, George


					
						Sir
						26th August [1780] Polly fly [N.J.]
					
					I have the pleasure to inform your Excelly that exclusive of sixty waggon load of forage sent in yesterday, we have I flatter myself two days fresh meat for the army.
					Col. Blains instructions pointed out the stock of sheep at Newark as proper to cull on this emergency. I accordingly detached a party to procure a part of them. The people assembled determined to rescue their property by arms. Capt. Carns who commanded my party, very prudently declined forcing the inclinations of the inhabitants, & by his address secured the authority of the Army, & Molified the people with a return of their sheep. They have engaged on your Excellys requisition to furnish two or three hund. head of cattle.
					I presume it would have been highly disagreeable to your Excy to have to have heard a different issue to this business, which would most certainly have happened had not Mr Carns acted with the greatest discretion. I have the honor to be sir your most ob. h. servt
					
						Henry Lee Junr
					
				